Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-8 in the reply filed on 09/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
In claims 4-6, the ~ (tilde) used between numbers as part of a range is interpreted to mean “about” or “approximately.” For example, in claim 4, “the low pulse bias is -30V~-200V” is interpreted to mean the low pulse bias is between about -30V and about -200V.
In claim 7, the limitation “parameters including air pressure, linear ion source voltage, speed and bias supply frequency are adjusted to fit the high-low pulse bias alternations” is interpreted to mean that all of the listed parameters must be varied/adjusted as the bias pulses change from high to low. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "small" and “large” in claim 2 are relative terms which render the claim indefinite.  The terms "small absolute value" and “large absolute value” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of smaller absolute value than the high pulse bias.
In line 4 of claim 5, “the bias value of the high pulse bias” is unclear as to whether the “the bias value” refers to the initial value of the high pulse bias or all of the values used for the high pulse bias as it is increased gradually, as described in claim 2.
In line 3 of claim 7, it is unclear what is meant by the parameter “air pressure.” Specifically, it is unclear whether the limitation requires the gas within the chamber to be “air” or simply refers to the operating pressure.
In line 3 of claim 7, the limitation “linear ion source voltage” is unclear. Specifically, it is unclear whether the “linear ion source” is the magnetron or a separate ion source (e.g. an ion source directed toward the substrate surface or an ion source directed toward the target).
In line 3 of claim 7, it is unclear what is meant by the parameter “speed.” This limitation could be interpreted to mean sputtering/deposition rate, gas flow rate, substrate rotation/movement speed, or another parameter. For the purposes of examination, this limitation will be considered to mean at least any of the aforementioned interpretations.
In line 4 of claim 7, the limitation “are adjusted to fit the high-low pulse bias alterations” is unclear. Specifically, it is unclear what is required for the recited parameters to “fit” the high-low bias alternations. For example, do the parameters only need to be varied/adjusted along with the high-low bias alternations or do the parameters need to adjusted in a specific way (e.g. parameters increase when high bias is used and decrease when low bias is used).
Claims 3-4 and 6 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102560396 A) in view of Li (NPL).
Claim 1:
Regarding claim 1, Zhang (CN 102560396 A) teaches a surface corrosion-resistant low-resistance film (anti-corrosion conductive film) (para 0002) comprising a metal substrate plated with a film, wherein the film comprises metal chromium (corrosion resistant-protective layer), a first chromium and carbon mixed layer (stress transition layer), and a second chromium and carbon mixed layer (conductive layer) sequentially by magnetron sputtering from inside to outside (para 0008, 0013). 
Zhang fails to explicitly teach depositing the layers using a high-low pulse bias alternation method. However, Li (NPL) teaches depositing multilayer coatings via alternating bias during magnetron sputtering in order to improve the quality of the film (Abstract, pg. 4916 Conclusion). Because Li teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the layers of Zhang with alternating bias with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as 
Claim 8:
Regarding claim 8, Zhang teaches the anti-corrosion protective layer comprises chromium (metallic element), a stress transition layer comprising a chromium and carbon (element X) mixed layer, and a conductive layer comprising a chromium and carbon (element X) mixed layer (para 0008).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102560396 A) in view of Li (NPL), as applied to claim 1 above, and further in view of Ozaki (US 20170002454 A1).
Regarding claim 2, Zhang fails to explicitly teach multiple high-low bias alternations, each of the alternations implemented by applying a low pulse for time Tl and high bias for time Th and in the process of forming the stress transition layer by deposition the absolute value of the high pulse bias is increased gradually. However, Ozaki (US 20170002454 A1) teaches sputtering (para 0039) while alternately applying a predetermined low bias voltage (small absolute value) and a gradually increasing high bias voltage (large absolute value) in pulses (para 0059), thus performing multiple high-low bias alternations. Ozaki teaches gradually increasing the high bias voltage as an alternative to alternately applying a predetermined low bias voltage and a predetermined high bias voltage in formation of a hard carbon film (para 0059), wherein the film formed using a low bias functions as a stress relaxing film (para 0060). Additionally, Li (NPL) teaches depositing multilayer diamond-like (hard) carbon coatings with alternating soft and hard layers via alternating bias to reduce residual stress (Abstract). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of applying constant low and high biases in an alternating L and TH).
Regarding claim 3, Zhang fails to explicitly teach bias values of the low pulse bias and high pulse bias in each of the multiple high low bias alternations are constant in the process of forming the anti-corrosion protective layer and in forming the conducting layer. Zhang also fails to explicitly teach the low pulse bias is constant and the high pulse bias gradually increases in each of the of the multiple high-low bias alternations in the process of forming the stress transition layer. However, Ozaki teaches alternately applying a predetermined low bias voltage and a gradually increasing high bias voltage as an alternative to alternately applying a predetermined low bias voltage and a predetermined high bias voltage in formation of a hard carbon film (para 0059). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use either of the two methods in the deposition of each of the three layers of Zhang with a reasonable expectation of success, including the scenario wherein the anti-corrosion protective layer and conducting layer of Zhang are deposited using a predetermined low bias voltage and a predetermined high bias voltage (bias values of the low pulse bias and the high pulse bias are constant) and the stress transition layer is deposited using a predetermined low bias voltage (bias value of the low pulse bias is constant) and a gradually increasing high bias voltage (absolute value of the high pulse bias is increased gradually).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102560396 A) in view of Li (NPL) and Ozaki (US 20170002454 A1), as applied to claim 2 above, and further in view of Iseki (US 20140356764 A1) and Twigg (US 20160177434 A1).
Claim 4:
Regarding claim 4, Zhang fails to explicitly teach that in the process of forming the anti-corrosion protective layer, the bias value of the low pulse bias is -30V to -200 V, the bias value of the high pulse value is -200V to -800V, the number of high-low bias alternations is 2-8, and the deposition time of the high pulse bias and the deposition time of the low pulse bias meets TH:TL = 1:1 – 1:7. However, Ozaki applying a low bias voltage of -140 V (-30V to -200V) and a high bias voltage of -220 V (-200V to -800V) (para 0059), wherein both the low bias voltage and high bias voltage are applied for the same amount of time (TH:TL = 1:1) (para 0092), and wherein the film is intended for wear resistance (para 0001, 0060). Furthermore, Iseki (US 20140356764 A1) teaches conductive members to be used as fuel cell plates, wherein an amorphous carbon film is formed atop the conductive substrate to impact corrosion resistance and wear resistance, which is related to hardness, without lowering electric conductivity (para 0074), and, similarly, Zhang teaches a surface corrosion resistant low resistance film comprising carbon (para 0008), which can be used for fuel cell plates (para 0002, 0004). Therefore, because Ozaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the anti-corrosion protective layer of Zhang with the high and low voltage biases and relative deposition time of Ozaki in order to improve wear resistance with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the 
Alternatively, Li teaches the substrate bias voltage and ratio of high to low substrate bias affect the hardness of the film and stress of the film (pg. 4916 – Conclusion, pg. 4913-4915 – Section 3.4). Therefore, the high and low bias voltages are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of high and low bias voltage by routine optimization, which can include a low bias voltage between -30 and -200 V and a high bias voltage between -200 and -800 V. See MPEP 2144.05(II). Furthermore, Twigg teaches that the duty cycle, which is related to the ratio of TH:TL, influences the coating rate and thickness (para 0044) and therefore the duty cycle (ratio of high to low bias time) is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of duty cycle by routine optimization, which can include a high to low bias time ratio of 1:1 to 1:7. See MPEP 2144.05(II).
Modified Zhang fails to explicitly teach the number of high-low bias alternations is 2-8. However, Ozaki teaches that the repetition count of the high-low cycle (high-low bias alternations) directly affects the thickness of the film (para 0092), and Li teaches the number of layers, and thus cycles, affects the residual stress, sp3/sp2 ratio, and hardness (pg. 4911 – Section 3.1.1; Figs. 6, 7, 8). Therefore, the number of high-low cycles/alternations is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of the number of high-low bias alternations by routine optimization, which can include 2-8 cycles. See MPEP 2144.05(II).
Claim 5:
Regarding claim 5, Zhang fails to explicitly teach that in the process of forming the stress transition layer, the bias value of the low pulse bias is -30V to -200 V, the bias value of the high pulse value is -200V to -800V, the number of high-low bias alternations is 2-10, and the deposition time of the high pulse bias and the deposition time of the low pulse bias meets TH:TL = 1:2 – 1:5. However, Ozaki applying a low bias voltage of -140 V (-30V to -200V) and a high bias voltage of -220 V (-200V to -800V) that gradually increases by -160 V each cycle (para 0059), wherein the film comprises carbon and is intended for wear resistance (para 0001, 0059-0060). Furthermore, Iseki (US 20140356764 A1) teaches conductive members to be used as fuel cell plates, wherein an amorphous carbon film is formed atop the conductive substrate to impact corrosion resistance and wear resistance, which is related to hardness, without lowering electric conductivity (para 0074), and, similarly, Zhang teaches a surface corrosion resistant low resistance film comprising carbon (para 0008), which can be used for fuel cell plates (para 0002, 0004). Therefore, because Ozaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the stress transition layer of Zhang with the high and low voltage biases of Ozaki in order to improve wear resistance with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Alternatively, Li teaches the substrate bias voltage and ratio of high to low substrate bias affect the hardness of the film and stress of the film (pg. 4916 – Conclusion, pg. 4913-4915 – Section 
Modified Zhang fails to explicitly teach the number of high-low bias alternations is 2-10. However, Ozaki teaches that the repetition count of the high-low cycle (high-low bias alternations) directly affects the thickness of the film (para 0092), and Li teaches the number of layers, and thus cycles, affects the residual stress, sp3/sp2 ratio, and hardness (pg. 4911 – Section 3.1.1; Figs. 6, 7, 8). Therefore, the number of high-low cycles/alternations is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of the number of high-low bias alternations by routine optimization, which can include 2-10 cycles. See MPEP 2144.05(II).  
Modified Zhang fails to explicitly teach the deposition time of the high pulse bias and the deposition of the low pulse bias meets TH:TL = 1:2 – 1:5. However, Twigg (US 20160177434 A1) teaches pulsing a substrate bias between a high and low power condition (Abstract), wherein different biasing voltages and duty cycles can be employed depending on the required coating thickness and coating rate, such as a duty cycle between 30% and 60%, wherein the duty cycle is the ratio of high bias to the total cycle time (para 0044; Fig. 4). A duty cycle of 30% to 60% equates to a TH:TL ratio of 1.5:1 (at 60%) to 1:2.33 (at 30%). Though Twigg does not explicitly teach a high to low pulse bias ratio of 1:2-1:5, one would have expected the use of any value within the Twigg range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the 
Claim 6:
Regarding claim 6, Zhang fails to explicitly teach that in the process of forming the conducting layer, the bias value of the low pulse bias is -30V to -200 V, the bias value of the high pulse value is -200V to -800V, the number of high-low bias alternations is 2-20, and the deposition time of the high pulse bias and the deposition time of the low pulse bias meets TH:TL = 1:1 – 1:6. However, Ozaki applying a low bias voltage of -140 V (-30V to -200V) and a high bias voltage of -220 V (-200V to -800V) (para 0059), wherein both the low bias voltage and high bias voltage are applied for the same amount of time (TH:TL = 1:1) (para 0092), and wherein the film comprises carbon and is intended for wear resistance (para 0001, 0059-0060). Furthermore, Iseki (US 20140356764 A1) teaches conductive members to be used as fuel cell plates, wherein an amorphous carbon film is formed atop the conductive substrate to impact corrosion resistance and wear resistance, which is related to hardness, without lowering electric conductivity (para 0074), and, similarly, Zhang teaches a surface corrosion resistant low resistance film comprising carbon (para 0008), which can be used for fuel cell plates (para 0002, 0004). Therefore, because Ozaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the 
Alternatively, Li teaches the substrate bias voltage and ratio of high to low substrate bias affect the hardness of the film and stress of the film (pg. 4916 – Conclusion, pg. 4913-4915 – Section 3.4). Therefore, the high and low bias voltages are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of high and low bias voltage by routine optimization, which can include a low bias voltage between -30 and -200 V and a high bias voltage between -200 and -800 V. See MPEP 2144.05(II). Furthermore, Twigg teaches that the duty cycle, which is related to the ratio of TH:TL, influences the coating rate and thickness (para 0044) and therefore the duty cycle (ratio of high to low bias time) is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of duty cycle by routine optimization, which can include a high to low bias time ratio of 1:1 to 1:6. See MPEP 2144.05(II).
Modified Zhang fails to explicitly teach the number of high-low bias alternations is 2-20. However, Ozaki teaches that the repetition count of the high-low cycle (high-low bias alternations) directly affects the thickness of the film (para 0092), and Li teaches the number of layers, and thus cycles, affects the residual stress, sp3/sp2 ratio, and hardness (pg. 4911 – .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102560396 A) in view of Li (NPL) and Ozaki (US 20170002454 A1), as applied to claim 2 above, and further in view of Wu (US 20130260057 A1), Twigg (US 20160177434 A1), Iseki (US 20140356764 A1), Dai (NPL), Kim (NPL), and Mino (US 5997698 A).
Regarding claim 7, Zhang fails to explicitly teach that, in the high-low pulse bias alternation process, parameters including air pressure, linear ion source voltage, speed, and bias supply frequency are adjusted to fit the high-low pulse bias alternations. However, Wu (US 20130260057 A1) teaches adjusting at least one operating parameter in a plasma processing chamber after a first substrate processing step (Abstract), wherein the varied parameters may include RF bias power, and thus voltage, to a pedestal, gas (air) pressure, plasma voltage bias, and RF bias frequency (para 0007, 0011-0012), and wherein the process may be employed with any substrate processing system that uses plasma (para 0023), such as magnetron sputtering. Additionally, Twigg (US 20160177434 A1) teaches sputtering while alternately pulsing a bias between a high power and low power condition (para 0007) and that the biasing conditions and operating conditions need to be matched to prevent the deposition rate from being too high (para 0037), resulting in porous rough coatings rather than smooth dense coatings. Li teaches alternating bias, which involves depositing alternating rougher and denser coatings (Abstract), to decrease residual stress while maintaining high hardness and smooth surfaces (pg. 4916 – fuel cell plates, wherein an amorphous carbon film is formed atop the conductive substrate to impact corrosion resistance and wear resistance, which is related to hardness, without lowering electric conductivity (para 0074), and, similarly, Zhang teaches a surface corrosion resistant low resistance film comprising carbon (para 0008), which can be used for fuel cell plates (para 0002, 0004). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the operating parameters, such as gas pressure and RF bias frequency, along with the bias power/voltage of Modified Zhang to control the deposition rate such that the desired film density and hardness is achieved.
Modified Zhang fails to explicitly teach adjusting a linear ion source voltage along with the substrate bias. However, Dai (NPL) teaches depositing Cr containing DLC carbon films by combined linear ion beam and DC magnetron sputtering (Abstract). Zhang teaches depositing a chromium-carbon mixed layer by magnetron sputtering (para 0008, 0013). Because Dai and Zhang both teach depositing layers containing Cr and carbon, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnetron sputtering system of Zhang with the combined linear ion beam and DC magnetron sputtering system of Dai because this is a substitution of equivalent elements yielding predictable results. Additionally, Kim (NPL) teaches that the sp3 proportion in DLC films can be adjusted by the voltage of a linear ion source as well as substrate bias (pg. 17 – Results; Fig. 3b). Li and Dai also discuss the effect of bias voltage on sp3 proportion (Li – pg. 4912 – Section 3.2; Dai – Abstract), which affects the proportion of diamond in relation to graphite and thus is indicative of hardness. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the 
Modified Zhang also teaches adjusting the deposition rate (speed) along with the bias (Twigg para 0037). Alternatively, Modified Zhang fails to explicitly teach adjusting the speed along with the bias. However, Mino (US 5997698 A) teaches film stress varies as a function of bias voltage and substrate rotating speed (col 3 line 53-67, col 4 line 1-6; Fig. 6). Li teaches alternating between high and low bias to minimize the residual stress of the film (pg. 4912 – Section 3.3. Residual Stress). Because Mino teaches controlling (residual) stress of a deposited film by varying the substrate bias and the substrate rotation speed, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the substrate rotation speed of Modified Zhang in addition to the substrate bias in order to further control the residual stress of the film.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kohara (US 20020136895 A1) teaches a multilayer structure comprising a first layer of Cr or Al, a second layer of carbon and Cr or Al, and a outermost layer of diamondlike carbon, wherein an ion assist effect may be used with magnetron sputtering and an optional stress relaxation layer may be included in between the second layer and outermost layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794